Citation Nr: 1636797	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability as secondary to a fall caused by service-connected left knee disorder.

2.  Entitlement to service connection for a neck disorder as secondary to a fall caused by service-connected left knee disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI) with headaches as secondary to a fall caused by service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In a June 2015 decision, the Board denied service connection for a bilateral shoulder disorder, a neck disorder, and a TBI with headaches as secondary to a fall caused by service-connected left knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's June 2015 decision with respect to those issues and remanded the appeal for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded to ensure compliance with the March 2016 JMR.  Specifically, with regard to the March 2012 VA shoulder examination, the parties agreed that the examiner failed to adequately consider the Veteran's lay statements concerning the onset and continuity of symptoms associated with his right shoulder disorder following his July 2009 fall.

With regard to the May 2012 VA headaches examination, the parties agreed that the examiner improperly relied on the absence of any treatment for a head injury following the Veteran's July 2009 fall, and the examiner did not adequately consider the Veteran's lay statements concerning the onset and continuity of symptoms associated with headaches following his July 2009 fall.  Moreover, the parties noted that the examiner's conclusion that the Veteran did not suffer a head injury was contradicted by the July 2009 emergency room record that indicated that the Veteran landed on his face and nose.  Thus, the parties agreed that the opinion appeared to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

With regard to January 2014 VA examiner's opinion that the Veteran's neck and left shoulder disorder were "degenerative" in nature and "not likely" related to the July 2009 fall, the parties agreed that the examiner failed to provide adequate rationale to support those conclusions.

Given this, the Board finds that a remand is necessary to afford the Veteran with new VA examinations to address the nature and etiology of his bilateral shoulder disorder, his neck disorder, and his TBI with headaches.  Any opinion provided must be supported by an adequate rationale and must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms of those disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Lastly, any updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records dated after October 9, 2015.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his bilateral shoulder disorder and neck disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner should address the following:

(a)  Identify any bilateral shoulder disorder and/or neck disorder present at any time during the appeal period.

(b)  For each bilateral shoulder disorder and/or neck disorder found, state whether it is at least as likely as not (a 50 percent probability) that the condition is either caused or aggravated by the July 2009 fall caused by service-connected left knee disorder.  Aggravation is defined for this purpose as a worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

An opinion should be provided for both causation and aggravation.  

In providing the requested opinion, the examiner should consider and address the Veteran's lay statements regarding the July 2009 fall, as well as the onset and continuity of his symptoms.  

The examination report should include a complete rationale for all opinions expressed, and address characteristics of disability due to a discrete injury, such as a fall, versus a degenerative process.    

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his TBI with headaches.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner should address the following:

(a)  Identify any TBI and/or headaches disorder present at any time during the appeal period.

(b)  For each TBI and/or headache disorder found, state whether it is at least as likely as not (a 50 percent probability) that the condition is either caused or aggravated by the July 2009 fall caused by service-connected left knee disorder.  Aggravation is defined for this purpose as a worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

An opinion should be provided for both causation and aggravation.  

In providing the requested opinion, the examiner should consider and address the Veteran's lay statements regarding the July 2009 fall, as well as the onset and continuity of his symptoms.  

The examiner should also consider the July 2009 emergency room record that indicated that the Veteran fell on his face and nose.  

The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his agent with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




